DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rastello-De Boisseson et al. (U.S. 2014/0017367 A1) in view of Young (U.S. 2010/0260915 A1).
Regarding claim 1, Rastello-De Boisseson et al. discloses a solid food having a solid form ([0015]) obtained by compression molding a food powder ([0012]).
Rastello-De Boisseson et al. does not specifically disclose the solid food as having the claimed specific surface area voxel ratio or rate of decrease of the ratio.
However, Young discloses a solid food product ([0007]) obtained by compression molding ([0008], [0071]), wherein compaction in multiple steps at different pressures results in stronger tablets compared to single-step compaction ([0072], [0073]).
It would have been obvious to one having ordinary skill in the art to produce a solid food product having the claimed specific surface area voxel ratio and rate of decrease of the ratio. First, Rastello-De Boisseson et al. discloses that forming a crust on the milk tablet provides improved optimization of solubility and hardness ([0015]), and that the crust consists of the same material as the rest of the milk solid “in a more dense/compact structure” ([0019]). However, Rastello-De Boisseson et al. achieves the production of the crust via moistening/drying steps ([0013]-[0014]), which solubilizes components of the surface of the product “so as to create, after drying, bridges on the surface which make it possible to increase the hardness of the solid milk” ([0036]). Such solubilization and drying of surface particles to form stabilizing “bridges” does not equate to the crust being “more dense/compact” as described earlier in the document at paragraph [0019], though. Additionally, Rastello-De Boisseson et al. teaches that microbial contamination due to moisture should be limited via minimization of moistening/drying times ([0007]), even though the described method nonetheless relies on the same general process to achieve crust formation ([0036]). For these two reasons, a skilled practitioner would be motivated to consult Young for further instruction regarding the formation of a crust a solid food product. Since Young teaches that compaction in multiple steps at different pressures (particularly a relatively low compaction pressure for a first step and a higher compaction pressure for a second step) results in stronger tablets compared to single-step compaction ([0072], [0073]), a skilled practitioner would recognize that such varied compaction steps must be the cause of the improved tablet strength due to stratification of particle density/compactness. Since Young also teaches that essentially any combination of pressures, sequences of relative pressures, or number of compression steps may be utilized ([0072]-[0073]), any configuration of solid food products in terms of thickness and compactness of layers is considered obvious, especially a configuration wherein a more dense/compact crust layer is on opposite exterior faces with a less dense center layer. Substitution of multiple compaction steps as taught in Young in place of the wetting/drying sequence of Rastello-De Boisseson et al. would be obvious to a skilled practitioner in order to avoid the contamination detriments taught in Rastello-De Boisseson et al. related to moisture and to truly achieve a “more dense/compact” crust rather than a solubilized/dried crust with stabilizing “bridges” formed between particles.
The present specification indicates that the claimed specific surface area voxel ratio and rate of decrease of the ratio are characteristic of a solid food product produced via initial compression at a first faster speed followed by a slower compression speed for a second compression ([0012]) wherein the surface layers are harder than the inner part of the product ([0020], [0065], [0068], Fig. 3). Such a configuration of the solid food product is indistinguishable from the configuration effectively taught in Young that would be the result of multiple compression steps of differing pressures in order to produce a product having a crust as taught in Rastello-De Boisseson et al., where such a configuration was previously shown to be obvious. Accordingly, a solid food product having the claimed specific surface area voxel ratio and rate of decrease of the ratio that may be produced according to Rastello-De Boisseson et al. as modified by Young is considered obvious to a skilled practitioner, since any configuration of solid food products in terms of thickness and compactness of layers is considered obvious, which would include thicknesses of layers that fall within the claimed specific surface area voxel ratio and rate of decrease of the ratio.
Regarding claim 2, Rastello-De Boisseson et al. discloses a compression molded body of a food powder having a solid form ([0015]) obtained by compression molding a food powder ([0012]). The claimed specific surface area voxel ratio and rate of decrease of the ratio would be obvious in view of Rastello-De Boisseson et al. and Young according to the same rationale detailed previously in relation to claim 1.
Regarding claim 3, Rastello-De Boisseson et al. discloses a solid milk having a solid form ([0015]) obtained by compression molding a powdered milk ([0012]). The claimed specific surface area voxel ratio values A and C would be obvious in view of Rastello-De Boisseson et al. and Young according to the same rationale detailed previously in relation to claim 1.
Regarding claim 4, Rastello-De Boisseson et al. discloses a compression molded body of a powdered milk having a solid form ([0015]) obtained by compression molding a powdered milk ([0012]). The claimed specific surface area voxel ratio values A and C would be obvious in view of Rastello-De Boisseson et al. and Young according to the same rationale detailed previously in relation to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793